IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PEDRO JUAN ALCAZAR,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2785

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 19, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Luke Newman of Luke Newman, P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is granted. We

reverse petitioner’s judgment and sentence, and remand for the trial court to hold a
nunc pro tunc hearing to determine petitioner’s competency to stand trial. See Thomas

v. State, 189 So. 3d 331 (Fla. 1st DCA 2016); Brooks v. State, 180 So. 3d 1094, 1096

(Fla. 1st DCA 2015). As in Brooks:

      If there is evidence that existed previously which supports a finding that
      [petitioner] was competent at the time of trial, the court may make a
      determination of competency, nunc pro tunc, with no change in the
      judgment.       However, if the court cannot make a retroactive
      determination, it must properly adjudicate [petitioner’s] present
      competency and, if [petitioner] is competent to proceed, conduct a new
      trial.

Brooks, 180 So. 3d at 1096 (citations omitted).

ROBERTS, C.J., MAKAR and BILBREY, JJ., CONCUR.




                                          2